Jenkins, P. J.
This was a proceeding to validate school bonds. The record shows that the names of 261 persons appeared on the list of registered voters; that 158 votes were cast for bonds, and 53 votes were cast against bonds. The agreed statement of facts shows that 34 of those voting for bonds, 15 of those voting against bonds, and 10 who did not vote, had not paid their taxes six months prior to the date of the election, which was held July 21-, 1928. The judge of the superior court passed an order validating the bonds, to which exception was taken. Held: Under the answers returned by the Supreme Court to the questions certified to it in this case (Buchanan v. Woodland Consolidated School District, 168 Ga. 626, 148 S. E. 663), the judge of the superior court, in determining whether two thirds of the qualified voters voting at such election in favor of bonds constituted a majority of the registered voters, was not authorized to deduct, from the number of voters appearing upon the registration list furnished by the tax-collector to the election managers, the voters disqualified to vote in said election, in order that the number of votes cast for bonds should constitute a majority of the registered voters. Accordingly, since the number of votes cast for bonds by voters qualified to vote in the election did not constitute a majority of the registered voters, the judgment of the superior court validating the bonds was error, and must be set aside.

Judgment reversed.


Stephens and Bell, JJ., concur.

Wallcer R. Flournoy, solicitor-general, John A. Smith, J. JET. McGehee, Lawrence S. Gamp, contra.